Order unanimously affirmed, without costs. In the light of plaintiff’s consent, defendant should obtain the examination it claims to need. Any examination, however, of witnesses shall be expeditiously conducted by the defendants. If the plaintiff fails or refuses to produce any officer or employee having knowledge of the facts, the defendants may renew the motion to strike the cause from the calendar. In the event that an examination is requested of a witness who has no knowledge or information concerning the transaction, an affidavit to that effect will suffice. Concur — Brietel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.